internal_revenue_service number release date index number -------------------- ------------------------- ---------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-132692-04 date december legend taxpayer ------------------------------------------------------------------------------------------------- ------------------------- ------------------------------------------------------- ------------------------- ------------------- ----------- ---------------------------- ---------- ------- ------------------------ ------- --------------- -------------------------- ------- --------------- trust date date a date b year date year c date year d dear ------------------ this is in response to your letter dated date requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make allocations of taxpayer’s generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows taxpayer established the trust on date for the benefit of taxpayer’s spouse taxpayer’s issue and the issue of taxpayer’s spouse on date taxpayer transferred cash and marketable_securities with a value of dollar_figurea to the trust on date taxpayer transferred cash and marketable_securities with a article i of the trust provides in relevant part that the trustee has the discretion plr-132692-04 value of dollar_figureb to the trust date and date are in year on date in year taxpayer transferred cash and marketable_securities with a value of dollar_figurec to the trust on date in year taxpayer transferred cash and marketable_securities with a value of dollar_figured to the trust to distribute net_income and principal to or for the benefit of any one or more of taxpayer’s spouse taxpayer’s issue and the issue of taxpayer’s spouse upon the death of taxpayer’s spouse the trust will be divided into the number of equal shares necessary to provide one such share for each of four named beneficiaries who are either then living or not then living but have issue who are then living upon the death of a named beneficiary the remaining principal of the trust held in that beneficiary’s name shall be distributed to the beneficiary’s surviving issue per stirpes notwithstanding any provision of the trust agreement to the contrary each trust created under article i shall terminate not later than twenty-one years after the death of the last survivor of all of the issue of each of taxpayer’s parents and each of taxpayer’s spouse’s parents who were in being on date upon such termination the remaining principal of each trust shall be distributed to the primary beneficiary of the trust exemption would need to be allocated to transfers made to the trust taxpayer provided his accountant with the information received from the attorney and relied upon the accountant to prepare the appropriate gift_tax returns taxpayer’s accountant inadvertently failed to allocate taxpayer’s gst_exemption on the gift_tax returns the transfers made to the trust during year year and year skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2601 imposes a tax on every generation-skipping_transfer a generation- taxpayer was advised by the attorney who drafted the trust agreement that gst taxpayer has requested an extension of time to allocate his gst_exemption to sec_2602 provides that the amount of the tax is the taxable_amount multiplied sec_2631 provides that for purposes of determining the inclusion_ratio by the applicable_rate sec_2641 defines aapplicable rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that any allocation by an individual of his or her gst sec_2642 provides generally that the secretary shall by regulation plr-132692-04 sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in part that an allocation of gst_exemption to property transferred during the transferor s lifetime other than in a direct_skip is made on form_709 an allocation of gst_exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to the trust sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except in subtitles e g h and i sec_2642 provides that in determining whether to grant relief under notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation requests for relief under sec_301_9100-3 will be granted when the taxpayer sec_301_9100-3 provides that a taxpayer is deemed to have acted based on the facts submitted and the representations made we conclude that plr-132692-04 and not expressly provided by statute under ' b a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with ' g b and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to make allocations of taxpayer’s available gst_exemption with respect to the transfers to the trust in year year and year the allocations will be effective as of the date of the transfers and the gift_tax value of the transfers to the trust will be used in determining the amount of gst_exemption to be allocated to trust the allocations should be made on supplemental form sec_709 filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each supplemental form_709 a copy is included for this purpose concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition we express or imply no opinion regarding the value of the property transferred to the trust representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination being sent to the taxpayer’s representative pursuant to the power_of_attorney on file with this office a copy of this letter is except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and plr-132692-04 provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer requesting it sec_6110 sincerely heather c maloy associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of letter
